                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   May 26, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

RICHARD SCOTT SHAFER,                        §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 2:20-CV-167
                                             §
JAVIER MURO, et al,                          §
                                             §
        Defendants.                          §

           MEMORANDUM AND RECOMMENDATION TO DENY
      PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTIVE RELIEF

      Plaintiff Richard Scott Shafer, appearing pro se and in forma pauperis, has filed

this prisoner civil rights action pursuant to 42 U.S.C. § 1983. Pending before the Court is

Plaintiff’s Motion for Preliminary Injunction and/or Protective Order. (D.E. 58). For the

reasons set forth below, it is respectfully recommended that Plaintiff’s motion be

DENIED.

I.    JURISDICTION

      The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331. This

case has been referred to the undersigned magistrate judge for case management and

making recommendations on dispositive motions pursuant to 28 U.S.C. § 636.




1/7
II.        BACKGROUND

           Plaintiff is a prisoner in the Texas Department of Criminal Justice, Criminal

Institutions Division (TDCJ-CID). Plaintiff’s claims and allegations in this action arise in

connection with his current assignment to the McConnell Unit in Beeville, Texas.

           In this case, Plaintiff has sued numerous McConnell Unit and TDCJ officials in

their individual and official capacities. Plaintiff sought declaratory, injunctive, and

monetary relief.

           The undersigned conducted a Spears1 hearing on August 20, 2020. On November

3, 2020, the undersigned issued a Memorandum and Recommendation (November 3,

2020 M&R), recommending that the Court retain only Plaintiff’s excessive force claims

against Sgt. Ochoa and Lt. Muro in their individual capacities and excessive force claim

against Warden Castro in her official capacity for injunctive relief only. (D.E. 24). The

undersigned, therefore, ordered service of Plaintiff’s complaint on Defendants Ochoa,

Muro, and Castro. (D.E. 27). District Judge David S. Morales subsequently adopted the

November 3, 2020 M&R. (D.E. 38).

           On December 21, 2020, Defendants Ochoa, Muro, and Castro filed two motions to

dismiss. (D.E. 34, 35). On March 4, 2021, the undersigned issued a Memorandum and

Recommendation (March 4, 2021 M&R), recommending that the Court deny the motion

to dismiss filed by Defendants Ochoa and Muro, grant Defendant Castro’s motion to

dismiss (D.E. 35), and dismiss Plaintiff’s claims for injunctive relief against Defendant



1
    Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

2/7
Castro in her official capacity for lack of subject matter jurisdiction. (D.E. 44). District

Judge Morales subsequently adopted the March 4, 2021 M&R. (D.E. 54).

       On April 1, 2021, Defendants Muro and Ochoa (collectively “Defendants”) filed

their answer. (D.E. 52). Plaintiff has filed a Motion for Preliminary Injunction and/or

Protective Order, which the undersigned construes as a motion seeking preliminary

injunctive relief. (D.E. 58). Plaintiff asks the Court to direct Defendants and any other

TDCJ official from moving Plaintiff to another prison or to another housing area within

the McConnell Unit. (D.E. 58, p. 1). Plaintiff further asks the Court to direct Defendants

and any other official working with them from engaging in any retaliatory acts against

Plaintiff. (D.E. 58, pp. 1-2). Defendants respond that Plaintiff cannot satisfy any of the

elements required for establishing an entitlement to preliminary injunctive relief. (D.E.

60).

       Plaintiff’s relevant allegations have been set forth in the March 4, 2021 M&R.

(D.E. 44, pp. 3-4). These allegations are incorporated by reference herein.

III.   DISCUSSION

       In order to obtain a preliminary injunction under Federal Rule of Civil Procedure

65, the movant must demonstrate: (1) a substantial likelihood of success on the merits;

(2) a substantial threat that the movant will suffer irreparable injury if the injunction is

denied; (3) the threatened injury outweighs any damage that the injunction might cause

the defendant; and (4) the injunction will not disserve the public interest. Texans for Free

Enterprise v. Texas Ethics Com’n, 732 F.3d 535, 536-37 (5th Cir. 2013). Injunctive relief

is an extraordinary remedy which requires the movant to unequivocally show the need for

3/7
its issuance. Sepulvado v. Jindal, 729 F.3d 413, 417 (5th Cir. 2013) (internal citations and

quotations omitted). Plaintiff must carry the burden as to all four elements before a

preliminary injunction may be considered. Voting for America, Inc. v. Steen, 732 F.3d

382, 386 (5th Cir. 2013) (internal quotations and citations omitted).

       A.     Substantial Likelihood of Success on the Merits

       To obtain preliminary injunctive relief, Plaintiff first must demonstrate a

likelihood of success on the merits of his lawsuit. Sepulvado, 729 F.3d at 417. Inmates

have a constitutional right to be free from the use of excessive force. See Anthony v.

Martinez, 185 F. App’x 360, 363 (5th Cir. 2006). To state an excessive force claim, a

plaintiff must show that the force was not applied in a good-faith effort to maintain or

restore discipline, but was applied maliciously and sadistically to cause harm, and that the

injury he suffered was more than de minimis but not necessarily significant. See Hudson

v. McMillian, 503 U.S. 1, 6-7, 10 (1992).

       Other than offering a conclusory statement, Plaintiff fails to present any arguments

or evidence to demonstrate a likelihood of success on the merits as to any of his excessive

force claims against Defendants. Sepulvado, 729 F.3d at 417. Defendants, on the other

hand have presented numerous exhibits in an effort to show that Plaintiff failed to

properly exhaust his administrative remedies with respect to his claims, that Plaintiff did

not suffer more than a de minimis injury, and that Defendants did not apply force in a

malicious and sadistic manner. (D.E. 60). While the Court has determined Plaintiff’s

allegations were sufficient to state excessive force claims against Defendants, Plaintiff



4/7
has failed to establish at this time a substantial likelihood of success on the merits of such

claims.

       B.     Irreparable Harm

       Second, in order to obtain preliminary injunctive relief, Plaintiff must show he will

suffer irreparable harm if the injunction is denied. Sepulvado, 729 F.3d at 417. Even

assuming Plaintiff could demonstrate a likelihood of success on the merits of his claims,

he has not shown a substantial threat of an irreparable injury. Plaintiff has presented no

evidence to suggest that he will be moved either to another prison or to another building

within the McConnell Unit. He further provides nothing to show that prison officials are

retaliating against him or that he is currently at risk of imminent harm. Because his

complaints of irreparable harm are speculative at best, he cannot demonstrate a

substantial threat that he will suffer irreparable injury if the injunction is denied.

       C.     Remaining Elements

       Under the third and fourth elements, Plaintiff must demonstrate that the threatened

injury outweighs any damage that the injunction might cause the defendant and that the

injunction will not disserve the public interest. Sepulvado, 729 F.3d at 417. His

allegations of irreparable harm do not amount to a constitutional violation at this stage in

the proceedings, and in the absence of such a violation, federal courts are reluctant to

interfere in the internal affairs of a state prison system. See Richie v. UTMB Hospital

Galveston, No. 2:12-CV-322, 2012 WL 12871940, at *2 (S.D. Tex. Oct. 18, 2012) (citing

Kahey v. Jones, 836 F.2d 948, 950 (5th Cir. 1988)).



5/7
       Lastly, interference with TDCJ policies related to housing assignments, as well as

maintaining internal order and discipline, at this early stage in the proceedings would not

be in the public’s interest without a without a full opportunity for the facts to be

developed beyond Plaintiff’s allegations. See Kahey, 836 F.2d at 951. Accordingly,

Plaintiff has failed to demonstrate either the third or fourth elements of the preliminary

injunctive standard.

IV.    RECOMMENDATION

       For the foregoing reasons, it is respectfully recommended that Plaintiff’s motion

for preliminary injunctive relief (D.E. 58) be DENIED.

       Respectfully submitted this 25th day of May 2021.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




6/7
                                NOTICE TO PARTIES

       The Clerk will file this Memorandum and Recommendation and transmit a copy to

each party or counsel. Within FOURTEEN (14) DAYS after being served with a copy

of the Memorandum and Recommendation, a party may file with the Clerk and serve on

the United States Magistrate Judge and all parties, written objections, pursuant to Fed. R.

Civ. P. 72(b), 28 U.S.C. § 636(b)(1), General Order No. 2002-13, United States District

Court for the Southern District of Texas.

       A party’s failure to file written objections to the proposed findings, conclusions,

and recommendation in a magistrate judge’s report and recommendation within

FOURTEEN (14) DAYS after being served with a copy shall bar that party, except upon

grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the District Court. Douglass v. United Servs.

Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).




7/7
